[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            FEB 14, 2012
                             No. 11-13704                    JOHN LEY
                         Non-Argument Calendar                CLERK



                  D. C. Docket No. 5:10-cv-00055-CAR

DEMETRIUS GATLING,

                                                               Plaintiff-Appellee,

                                  versus

SHANE ROLAND,
JESSIE MINCEY,

                                                      Defendants-Appellants,

RICHARD MARSHALL BOAN,

                                                                      Defendant.



                Appeal from the United States District Court
                   for the Middle District of Georgia


                            (February 14, 2012)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       In this civil rights action brought under 42 U.S.C. § 1983, plaintiff Gatling

claimed that appellants Roland and Mincey, officers of the Middle College of

Georgia Police Department, searched his person and took him into custody

without arguable probable cause in violation of his rights under the Fourth

Amendment.1 Following discovery, Roland and Mincey moved the district court

for summary judgment on the ground of qualified immunity. The court denied

their motion, concluding that the evidence, considered in the light most favorable

to Gatling, established that the conduct Roland and Mincey engaged in violated

clearly established Fourth Amendment rights of which a reasonable person would

have known. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73

L.Ed.2d 396 (1982).

       Roland and Mincey now appeal the district court’s qualified immunity

ruling. We affirm. The court correctly held that the evidence considered in the

light most favorable to Gatling2 demonstrated that Roland and Mincey’s conduct

violated clearly established Fourth Amendment rights.


       1
         The Fourth Amendment is applicable to the States under the Due Process Clause of the
Fourteenth Amendment. See Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684 (1961).

       2
         In considering the evidence in the light most favorable to Gatling, the district court
properly eliminated, for summary judgment purposes, all factual disputes.

                                                 2
AFFIRMED.




            3